El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un pleito sohre indemnización por daños y perjuicios. Archivadas las alegaciones de amhas partes y celebrada la vista, la Corte de Distrito de Mayagüez dictó sentencia, el 9 de mayo de 1913, condenando a la compañía demandada a pagar a su empleado el demandante la suma de mil pesos, como indemnización por los daños y perjuicios que sufriera en el accidente descrito en la demanda, y, ade-más, al pago de las costas y de los desembolsos y honorarios de abogado.
La corte sentenciadora, basándose en la evidencia prac-ticada, declaró probados los siguientes hechos:
“Que la demandada Mayagüez Light and lee Co., es una compañía incorporada según las leyes de Puerto Rico, con el fin, entre otras cosas, de fabricar luz y fuerza en la ciudad de Mayagüez, en la cual *180mantiene una planta eléetriea para el servido del alumbrado público. Que el demandante Cándido Cartagena estuvo trabajando en la planta eléctrica de la demandada en esta ciudad de Mayagiiez, desde la fun-dación de la misma, la que está funcionando desde el año 1895.
“Se lia probado también que la planta eléctrica a que se refiere la demanda es propiedad de Don Ramón Yaldés. Además se ba probado que el demandante Cándido Cartagena, quien babía estado trabajando en dicha planta desde su fundación, el día 8 de marzo de 191.1, tra-bajaba como maquinista én la planta eléctrica establecida en esta ciudad de Mayagiiez, en la calle de la Candelaria y propiedad de la demandada; que estando dicho día 8 de marzo de 1911, por la mañana, arreglando los cuneros de los frenos de la máquina número dos, saltó un pedazo de hierro del casquillo que lleva el freno del cunero de dicha máquina número dos, dándole un fuerte golpe al demandante en el ojo izquierdo que le ocasionó grandes dolores físicos y le obligó a guardar cama y estar impedido de trabajar absolutamente durante cuatro meses después del accidente, habiendo perdido por completo la visión del referido ojo izquierdo y encontrándose todavía parcialmente inhabilitado para trabajar de su oficio con el cual libraba su subsis-tencia, habiendo además experimentado fuertes dolores físicos y gas-tando algunas sumas de dinero tratando de obtener su curación.
■ “También se ha probado que dicho demandante Cándido Carta-gena, ganaba en su empleo como tal maquinista, cuando estaba empleado con la demandada, y hasta la fecha del accidente, una suma de sesenta dollars mensuales.
“Según aparece probado por las declaraciones de testigos, tanto dél demandante como de la demandada, el freno o clutch de la máquina número dos referida, desde su instalación en dicha máquina número dos, ha sido defectuoso, pues siempre, según declaró el testigo Pastor Camero, de la demandada, dicho casquillo ha estado desajustado desde que está formando parte de dicha máquina y siempre tienen que entrarlo a golpes de martillo.
“En relación con este punto, se ha probado que, como se deja dicho antes, el clutch o freno ha estado siempre desajustado cuando la máquina todavía no pertenecía al actual dueño Don Ramón Yaldés y que a pesar de haber sido advertido, como se ha probado que lo ha sido, dicho defecto, después de haber pasado la maquinaria o planta eléctrica a poder de la Mayagüez Light and Ice Co., no ha sido reme-diado en la forma propia y adecuada por la demandada, por el señor Ramón Yaldés, dueño de la planta, ni por ninguna persona por orden de la demandada.
*181•“Se ha probado satisfactoriamente, que en la época del accidente era superintendente y administrador de dicha planta el señor don Wenceslao Sifre, puesto allí con tal obligación y deber y encargado por la demandada o por su propietario Don Eamón Yaldés. Que dicho superintendente señor Sifre, venía a la planta dos veces al día y una vez por la noche a inspeccionar la planta y ver su funciona-miento. Que todas las mañanas se le pasaba un report por el maqui-nista de guardia al superintendente o administrador señor Wenceslao Sifre de todos los arreglos o reparaciones que había que hacer inme-diatamente en la referida planta eléctrica. Que en varias y repetidas ocasiones, según está probado suficientemente, el casquillo del freno o clutch se zafaba y había que entrarlo a su sitio a golpes de martillo. Esto resulta probado tanto por los testigos del demandante, como por los de la demandada, incluyendo el mismo ingeniero que actualmente está encargado de la dirección de dicha planta.
“A mayor abundamiento, el testigo Pastor Carrero, testigo traído por la demandada y que actualmente es maquinista de la planta eléc-trica, declaró, y es un hecho probado, que desde que la planta eléctrica pertenece a la demandada Mayagüez Light and Ice Co., se ha arre-glado el casquillo del clutch o freno como ocho a diez veces.
“También se ha probado que la obligación del maquinista — y el demandante, Cándido Cartagena era maquinista en dicha planta — ■ era, entre otras cosas, arreglar esos desperfectos del freno y del casquillo.”
T la dicha corte sentenciadora, después de declarar pro-bados los anteriores hechos, llegó a las siguientes conclu-siones en las cuales basó la sentencia a que nos hemos refe-rido. Dichas conclusiones, copiadas a la letra, son así:
“1. Que el demandante ha experimentado daños de bastante con-sideración con motivo del accidente origen de este pleito.
“2. Que el demandante, al recibir dichos daños, estaba ejercitando en su trabajo el debido cuidado y diligencia.
“3. Que los daños causados al demandante, lo fueron por el de-fecto de la máquina número dos, usada en la planta eléctrica, cuyo defecto era conocido y no fué remediado debido a la negligencia del patrono o de su superintendente señor Wenceslao Sifre, quien, se ha probado, estaba encargado de la superintendencia de la planta eléctrica como su solo y principal deber.
“4. Que el daño fué debida única y exclusivamente a la negli-gencia de la'demandada, The Mayagüez Light & Ice Company.”
*182El abogado de la parte demandada y apelante especifica y argumenta en su alegato once errores. Prescindiremos de considerar los diez primeros, y atendidas las' circunstancias concurrentes, limitaremos nuestro estudio al último que abarca la totalidad del caso y que es como sigue: “La sen-tencia dictada por la corte no está ajustada a la prueba, ni apoyada por ésta, ni tampoco está de acuerdo con la ley.”
Hemos examinado cuidadosamente la prueba practicada y, a nuestro juicio, ba sido apreciada rectamente por el tribunal sentenciador. La cuestión a resolver es la de si los fiecbos declarados probados, sostienen o no las conclusiones de la corte de distrito, y, por ende, la sentencia apelada.
Examinaremos primero el paso a la luz de la ley relativa a la responsabilidad de los patronos, por accidentes que, en su servicio, sufran sus empleados, aprobada el 1 -de marzo-de 1901. La sección 1 de dicba ley y 322 de los Estatutos Revisados de 1902, prescribe que existirá entre otros casos el derecho de reclamar indemnización al patrono, cuando re-sulte lesión corporal a un empleado que esté ejercitando en su ocupación el debido celo y diligencia, por causa de cual-quier defecto en las máquinas que se usen en relación con la empresa del patrono, y el daño fuere originado, o no descu-bierto, o no remediado por la negligencia del patrono, o de cualquier persona a su servicio a quien hubiere confiado el deber de que dichas máquinas estuviesen en buen estado.
Existe en este caso, de acuerdo con los hechos declarados probados por la corte sentenciadora, la relación de empleado y patrono entre demandante y demandado, y se probó tam-bién que el empleado recibió una lesión corporal mientras se encontraba ocupado al servicio del patrono. Hasta aquí todos los requisitos que la ley exige para que pueda recla-marse la indemnización, han ocurrido, pero ¿se debió el acci-dente a algún defecto existente en las máquinas del patrono?
Según la prueba, tal como ha sido apreciado por la corte sentenciadora, el freno o clutch de la máquina de la deman-dada ha estado desajustado desde su instalación» en el año *183de 1895, y ha habido siempre que ajustarlo a fuerza de gol-pes de martillo. También, según la prueba, el demandante Cándido Cartagena trabaja en la máquina de la demandada desde 1895, siendo una de sus obligaciones como maquinista arreglar precisamente los desperfectos del freno. Y final-mente, según la prueba tal como ha sido apreciada por el tribunal sentenciador, el accidente que ocasionó la lesión al demandante no ocurrió mientras la máquina estaba funcio-nando, a consecuencia, por 'ejemplo, de que el freno saltara o se rompiera; sino mientras el demandante estaba arre-glando el desperfecto del freno.. Siendo esto así, no puede concluirse que el accidente sea la consecuencia necesaria y única del desperfecto existente en la máquina de la deman-dada, aun suponiendo que el desajuste del freno de que se trata, atendidas las circunstancias concurrentes, pueda con-siderarse como uno de los defectos a que se refiere la ley rela-.tiva a la responsabilidad de los patronos.
Y si examinamos el caso a la luz de los preceptos gene-rales del derecho y aplicamos la doctrina- de la asunción del riesgo, procede también que el mismo se decida en contra del demandante. Como hemos dicho, el desajuste del freno de la máquina de la demandada existía desde su instalación en el año de 1895, y desde esa misma fecha trabaja el deman-dante en la máquina que es hoy de la propiedad de la deman-dada. El demandante, pues, conocía el defecto por espacio de muchos años y cuando llegó a ser maquinista, asumió volun-tariamente la obligación de corregirlo. No consta en forma alguna que él demandante llamara especialmente la atención de la demandada acerca de que al ajustar el freno en la forma en que se venía haciendo durante tantos años, peligrara su Adda o estuviera expuesto a sufrir alguna lesión corporal, que en- ' tonces la demandada prometiera reparar el defecto totalmente y que el accidente ocurriera durante un período de tiempo que permitiera razonablemente deducir que el demandante había continuado trabajando en la creencia de que el deman-dado remediaría el defecto. Aré et al. v. Borinquen Sugar *184Co., 17 D. P. R., 923, 926; Hough v. Railway Co., 100 U. S., 225. Por el contrario aparece qne si el demandante estimó qne sn labor era peligrosa, es lo cierto qne la aceptó volun-tariamente y qne debe estar y pasar en tal virtud por las con-secuencias de sus propios actos. Véanse las decisiones de esta Corte Suprema en los casos de Claudio v. Cortínez, 9 D. P. R., 108, 119, y Pérez v. The Yabucoa Sugar Co., 15 D. P. R., 214, 220.
La Corte Suprema de Massachusetts en el caso de O’Maly v. South Boston Gas Light Co., 158 Mass., 135, 136, se expresó como sigme:
“La doctrina relativa al riesgo que asume un empleado por virtud ■de su empleo, generalmente lia sido considerada desde el punto de vista de un contrato, expreso o tácito; pero aplicada a las acciones de daños por negligencia establecidas contra un patrono, tal doctrina nos lleva a la consideración de otro principio más amplio contenido en la máxima legal Volenti non fit injuria, esto es, que aquél que con-siente no puede alegar que lia recibido perjuicio. La persona que ■conociendo y apreciando el peligro asume voluntariamente el riesgo del mismo, no tiene justa causa de acción contra otra que es respon-sable en primer término de la existencia de diclio peligro. En lo que a ambos respecta, el hecho de asumir uno voluntariamente el riesgo releva al otro de cualquier obligación en que estuviera para con él, ■en ese sentido, y cada uno asume el riesgo que pueda haber en el caso, sin derecho alguno a reclamar nada del otro. En tal caso no existe negligencia procesable por parte de aquel que es responsable en primer lugar por el peligro que exista. Si de acuerdo con los más altos prin-cipios morales, pudiera sostenerse que ha dejado de cumplir con su deber, no existe, sin embargo, en lo que a las partes concierne, negli-gencia alguna en el cumplimiento de algún deber legal.”
Apreciando, pues, los hechos y aplicando la ley tal comú ha sido interpretada por los tribunales, nos vemos obligados a revocar la sentencia apelada. El presente caso podría ser-vir de fundamento a los qne sostienen la necesidad de una reforma radical en los principios que regulan las indemni-zaciones por accidentes del trabajo. Pero mientras tal re-forma no se realice, nada pueden hacer las cortes cuyo minis-*185terio consiste en resolver los casos de acnerdo con la ley qne esté en vigor.

Revocada la sentencia apelada.

Jneces concnrrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Jnez Asociado Sr. Hntcliison no formó parte del tribunal en la vista de este caso.